Citation Nr: 0837414	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-39 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to 
September 1981.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned.  The transcript of the hearing 
(transcript) is of record.

For the reason outlined below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

In the course of his July 2007 hearing, the veteran testified 
that he was currently being treated at the "Oakland [Park] 
VA Outpatient Clinic."  See page 9 of transcript.  A review 
of the claims file shows that the most recent VA treatment 
records on file from this VA medical facility are dated in 
July 2006. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Here, the record reflects 
that additional VA medical evidence is available that is not 
before the Board at this time.  As such, medical records 
associated with VA treatment afforded the veteran subsequent 
to July 2006 from the Oakland Park VA facility should be 
obtained.

The veteran also testified in July 2007 that he was treated 
by a VA psychiatrist in Miami.  See page 12 of transcript.  
He added that he was hospitalized at the VA hospital in Miami 
for an extended time (12 weeks).  See page 17 of transcript.  
Records from the VA medical facility Miami, Florida, are not 
of record and, pursuant to this remand should be sought and 
obtained.  See Bell; Dunn, supra.  

Further, during his July 2007 hearing, the veteran 
essentially testified that VA psychiatrists had basically 
related his claimed disorders to his military service.  See 
pages 10 and 11 of transcript.  In remanding for these above-
cited VA records the Board also acknowledges the finding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Konchalski v. Nicholson, No. 04-1150 (January 27, 
2006), where the Court noted that that under section 
5103A(b), the Secretary's duty to assist includes making 
"reasonable efforts to obtain relevant records," so long as 
the claimant "adequately identifies" those records to the 
Secretary and authorizes the Secretary to obtain them. 38 
U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 
102 (2005).  The Court held that where, as here, the 
appellant mentioned that a specifically named medical 
professional would possibly have evidence favorable to his 
claim clearly put the Secretary on notice of the likely 
existence of competent medical evidence that, if true, would 
be relevant to full and fair adjudication of his claim.  As 
such, the Court found that a remand was necessary to try to 
obtain the referenced medical opinion.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).

In this regard, the veteran seemingly claims that service 
connection for PTSD is warranted due to his being physically 
attacked by military superiors during his military service.  
See PTSD Questionnaire received in May 2006.  Review of this 
form, however, does not reveal that the veteran included 
allegations of his claimed stressors in a specific enough 
manner so that VA could undertake appropriate efforts to 
verify his claimed stressors.  Pursuant to this remand, the 
veteran should be instructed to provide VA with additional 
information concerning the specific circumstances of any 
alleged service stressor, to include the date(s), 
location(s), unit(s) involved, and other identifying 
information concerning any other individual(s) involved in 
the events.  This information is necessary to obtain 
supportive evidence of the claimed stressful events in-
service.  The veteran must be as specific as possible, 
because without such details an adequate search for verifying 
information cannot be conducted.

Given that additional stressor development is necessary, the 
case must be remanded to allow the RO to undertake such 
stressor verification.  On remand, the RO should attempt to 
independently verify whether during the veteran's service he 
was actually exposed to the specific stressors which he has 
identified.  To this, VA has a duty to provide a summary of 
her stressor statement to the U.S. Army and Joint Services 
Records Research Center (JSRRC), and ask them to attempt to 
verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2008).  Therefore, on remand, the veteran should be 
asked to provide a more detailed statement of his claimed 
stressors.  That statement, as well as any other stressor 
statements previously offered, should be discussed in a 
report to be forwarded to the JSRRC.

The veteran also testified in July 2007 that certain 
personnel records, submitted by him with a waiver of initial 
RO consideration at that same time, showed that his military 
performance had worsened in quality, and that this was 
essentially evidence of his claimed in-service stressors.  
The veteran's complete personnel file is not of record.  In 
order to seek to ascertain the nature of the veteran's 
performance in-service an effort to obtain his personnel 
records should be undertaken.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1. The RO/AMC should furnish the veteran 
a notice letter in accordance with 38 
C.F.R. § 3.304(f)(3).  In that letter the 
veteran is to be specifically notified 
that this regulation provides that:

if a post-traumatic stress disorder 
claim is based on in-service 
personal assault, evidence from 
sources other than the veteran's 
service records may corroborate the 
veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: 
records from law enforcement 
authorities, mental health 
counseling centers, hospitals, or 
physicians; tests for sexually 
transmitted diseases; and statements 
from family members, roommates, 
fellow service members, or clergy.  
Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may 
be found in these sources.  Examples 
of behavior changes that may 
constitute credible evidence of the 
stressor include, but are not 
limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or 
anxiety without an identifiable 
cause; or unexplained economic or 
social behavior changes.  VA will 
not deny a post-traumatic stress 
disorder claim that is based on in- 
service personal assault without 
first advising the claimant that 
evidence from sources other than the 
veteran's service records or 
evidence of behavior changes may 
constitute credible supporting 
evidence of the stressor and 
allowing him or her the opportunity 
to furnish this type of evidence or 
advise VA of potential sources of 
such evidence.  VA may submit any 
evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

2.  The RO/AMC should attempt to 
obtain additional information from 
the veteran concerning the specific 
circumstances of his alleged 
inservice stressors, to include his 
being involved in incidents of 
physical attacks by military 
superiors during his military 
service.  This additional 
information should include, as best 
as he possibly can provide, specific 
dates and locations, names, units, 
and his relationship to any person 
or persons who purportedly were 
involved.

3.  The RO/AMC should contact the 
National Personnel Records Center, 
or any other appropriate state or 
federal records depository, and 
request any available personnel 
records pertaining to the veteran's 
service from April 1972 to September 
1981.  All attempts to secure these 
records must be documented.  If any 
of these official records are not 
available, a formal unavailability 
memorandum must be prepared and 
added to the claims folder.

4.  The RO/AMC should take the 
necessary steps to obtain all VA 
medical records associated with 
treatment provided to the veteran 
since July 2006 at the VA outpatient 
facility in Oakland Park.  Also, all 
outpatient records associated with 
psychiatric treatment rendered the 
veteran at the VA hospital in Miami 
should be obtained.  If any records 
are unavailable a note to that 
effect should be placed in the 
claims file, and the veteran and his 
representative so notified in 
writing.

5  The RO/AMC, after waiting an 
appropriate time period for the 
veteran to respond, and regardless 
of any response received from the 
appellant, should prepare a summary 
of his alleged stressors using both 
the information provided in reply to 
the above request and the facts 
found in the earlier stressor 
statement (PTSD questionnaire 
received in May 2006) found in the 
claims file.  The RO/AMC should 
forward to the JSRRC the veteran's 
pertinent service records, and a 
stressor summary and ask that office 
to attempt verify each claimed 
stressor.  The veteran must be 
informed of the results of the 
search.

6.  The RO/AMC should then 
readjudicate the matter of whether 
the veteran has at least one 
verifiable stressor related to 
military service. 

7.  If, and only if, at least one of 
the claimed stressors is 
independently verified by the JSRRC 
or otherwise, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise in diagnosing 
and treating post-traumatic stress 
disorders to determine the etiology 
of any psychiatric disorder found to 
be present, to include depression 
and PTSD.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, 
including psychological testing 
designed to ascertain whether the 
appellant has PTSD, and, if so, 
whether it is due to an 
independently verifiable in-service 
stressor.  The examiner should be 
informed of any stressor that has 
been independently verified. 

a)  A diagnosis of PTSD under 
DSM IV criteria should be made 
or definitively ruled out.  If 
PTSD is diagnosed, the examiner 
should identify the 
independently verifiable in-
service stressor supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was 
not made.  

b)  If depression is diagnosed, 
the examiner should supply an 
opinion whether or not it is at 
least likely as not that the 
diagnosed disorder is related 
to the appellant's military 
service.  The claims folder, 
including a copy of this 
REMAND, should be made 
available to and reviewed by 
the examiner and the 
examination report should 
indicate if the veteran's 
records were reviewed.

7.  The appellant is hereby notified 
that it is his responsibility to 
report for the scheduled VA 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report 
for a VA examination without good 
cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the 
appellant does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination 
was sent to the last known address.  
It should also be indicated whether 
any notice that was sent was 
returned as undeliverable.

8.  The RO/AMC should ensure that 
the requested action has been 
accomplished (to the extent 
possible) in compliance with this 
REMAND.  If the ordered action has 
not been undertaken or is deficient 
in any manner, the RO/AMC must take 
appropriate corrective action.

9.  Thereafter, the RO/AMC should 
readjudicate the appealed issues.  
If the benefit sought on appeal in 
any respect remains adverse to the 
appellant, he and his representative 
should be provided a supplemental 
statement of the case which includes 
a summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded an applicable time to 
respond.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE) 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

